Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered August 8, 2000, convicting him of assault in the second degree, aggravated criminal contempt, and unlawful imprisonment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly permitted the prosecution to introduce evidence of his prior acts of domestic abuse and assaults against the complainant. This evidence was properly admitted as relevant background material to enable the jury to understand the defendant’s relationship with the complainant and explain the issuance of an order of protection, and as evidence of the defendant’s motive in the commission of the charged crimes (see, People v Molineux, 168 NY 264; People v Wright, 288 AD2d 409; People v Howard, 285 AD2d 560; People v Shorey, 172 AD2d 634).
The defendant’s claim that certain comments made by the prosecutor during summation improperly appealed to the sympathy of the jury and denigrated defense counsel is largely unpreserved for appellate review because his objections to most of these comments were sustained without any request for curative instructions (see, People v Tevaha, 84 NY2d 879; People v Robinson, 281 AD2d 564; People v Sherwood, 279 AD2d 486; People v Persaud, 237 AD2d 538). With respect to the two comments that were the subject of the defendant’s mistrial motion, reversal is not warranted because any prejudice these remarks may have caused was dissipated by the curative instructions *543given when objections to them were sustained and by the charge to the jury (see, People v Brown, 272 AD2d 338; People v Dhan, 271 AD2d 452). Krausman, J.P., McGinity, H. Miller and Adams, JJ., concur.